UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-4616 Name of Registrant: Putnam High Yield Advantage Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam High Yield Advantage Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 11/30/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam High Yield Advantage Fund Delta Air Lines Inc Ticker Security ID: Meeting Date Meeting Status DALRQ CUSIP9 247361YG7 04/09/2007 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE PLAN Mgmt NA For NA 2 OPT OUT OF THE RELEASE Mgmt NA For NA PROVISIONS 3 U.S. CITIZEN Mgmt NA For NA Owens Corning Ticker Security ID: Meeting Date Meeting Status OWENQ CUSIP9 69073FAB9 09/01/2006 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PLAN OF REORGANIZATION Mgmt NA For NA 2 RELEASED PARTIES ELECTION Mgmt NA Against NA Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam High Yield Advantage Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
